Case 1:17-cr-OO492-VEC Document 23 Filed 02/26/19 Page 1 of 4

]EROME A. BALLAROTTO
ATTORNEY AT LAW

Mcmber Ne\v Jcrscy
and Florida Bars
chly to: Nc\vjcrscy

SENTENCING MEMORANDUM
U.S. V. DAN|EL RIVAS - CR|M. NO. 17-492

February 26, 2019

Honorable Valerie E. Caproni, U.S.D.J.
United States District Court for

the Southern Distriot of New York

Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street

New York, NY 10007-1312

Re: United States v. Danie| Rivas
Crim. No. 17-492

Dear Judge Caproni:

Counsel for Danie| Rivas submits this sentencing memorandum in the above
captioned case in an effort to assist this Court in arriving at a “particularized sentence”

that best fits Nlr. Rivas’ situation.

Both myself and lVlr. Rivas have had an opportunity to fully review the
Presentence Report as Well as the letter from Assista nt United States Attorney Andrea
Grisvvold in Which she has advised the Court that she intends to file a motion pursuant
to Section 5K 1.1 of the U.S. Sentencing Guidelines at the time of Nlr. Rivas’
sentencing ln the nine (9) page letter provided by Assistant United States Attorney

Griswo|d, she outlines in detail the facts of the case as Well as the substantial

Nc'»v jersey Office: 143 \‘C"hitchorse .Avcnue, Trcnton, N] 08610 (6{}9) 581-8555, Fa:\' (609) 581~-9509
Florida Oche: 604 \X"hitohcad Strcct, Kcy W’est_ Fl_v 33040 (305) 296-2270, Fax (305) 294-4593
E-mail: jabesquirc@aol.oom \vwral)aliarottofawcom

Case 1:17-cr-OO492-VEC Document 23 Filed 02/26/19 Page 2 of 4

assistance provided by l\/lr. Rivas in no less than three (3) additional cases Assistant
United States Attorney Andrea Griswo|d also discusses the 5Kl.1 factors that l suggest
to Your Honor clearly establish that l\/lr. Rivas has provided substantial assistance,
reliable cooperation and acted in a timely manner Under ali of these conditions |
suggest to Your Honor that a 5K1.1 downward departure motion for l\/lr. Rivas is
appropriatel There is no need for me to go into the details again; l refer Your Honor to

the 5K letter submitted by Assistant United States Attorney Griswold.
THE PRESENTENCE lNVESTlGAT|ON REPORT

A thorough Presentence investigation Report was conducted in this case. The
report reveals that Daniel Rivas was an investment banker in the advisory arm of a
global bank with offices in New York. He admitted to making prohibited, unauthorized
disclosure of confidential information to friends As a result, these friends took

advantage of the information he provided and made investments in the market

lVlr. Rivas has no objection to the Guidelines computations as contained in the
Presentence investigation Report1 which reveal that his Total Offense Level is 25. He
has no criminal history, and therefore, is in Criminal History Category |, Which places

him in a Sentencing Range of 57 to 71 months

The Presentence lnvestigation Report reveals that lVlr. Rivas is a naturalized
United States Citizen who was born in the Dominican Republic in 1984. |Vlr. Rivas
came from humble beginnings in the Dominican Republic and worked very hard to get
an education and be successful. l\/lr_ Rivas is still very close to his family and his

siblings Who live in New York City. He seems to be in very good health and he is dating

Case 1:17-cr-OO492-VEC Document 23 Filed 02/26/19 Page 3 of 4

a woman Who he expects to marry sometime in the near future The Presentence
investigation Report confirms the information given by Mr. Rivas to the United States
Attorneys Office, that while he disclosed confidential information to friends, he received
very little or virtually nothing in return. lt Was a foolish mistake that he Will have to live

with for virtually the rest of his lifel but l suggest Your Honor that it will never happen
again.

SENTENCING

Since the decision of the United States Supreme Court in United States v.
Booker, 543 U.S. 220 (2005), the Sentencing Guidelines are now “effectively advisory.”
ld.,at 245. The Sentencing Guidelines are now but one of seven factors to be
considered in fashioning a sentence United States v. Ameline, 400 F.3d. 646, 655, reh.
en banc, 409 F.3d. 1073 (9th Cir. 2005) (advisory Sentencing Guidelines range is “only
one of many factors that a sentencing judge must consider in determining an
appropriate individual sentence”). See also, United States v. Myers, 353 F.Supp.2d.
1026, 1028 (S.D. lowa, 2005). Each of the § 3553(3) factors is “an expression of our

society’s multiple interests in sentencing an individual.” /d.

Attached to the end of the Presentence investigation Report are the Sentencing
Recommendations of the U.S. Probation Departmentl l suggest to Your Honor that
these recommendations are precise and completely accurate |Vlr. Rivas made an
egregious mistake but he reacted quickly to make amends for his conduct His quick
and complete cooperation with the Government was critical to the prosecution of the
tippees in this case As a result, the U.S. Probation Department recommends to Your

Honor a sentence of time served and one (1) year of supervised release with

Case 1:17-cr-OO492-VEC Document 23 Filed 02/26/19 Page 4 of 4

mandatory and standard conditions l suggest to Your Honor that the recommendation

by the U.S. Probation Department, in light of the 5K1.1 motion provided by the

Government and 18 U.S.C. 3553(a) factors as they are applied to l\/lr. Rivas, warrant a

sentence of time served and one (’l) year of supervised release

JAB:abp

Jerorné A. B`a'llafotto, Esq.
/‘l,A,j?§/Whitehorse Avenue
/Trenton, New Jersey 08619
(609) 581-8555
Counsel for Defendant Daniel Rivas

oc: And rea l\/l. Griswold, Assistant United States Attorney

